Shaw, C. J.
The promise of the defendant to pay the plaintiff one hundred dollars, if the defendant should fail to perform his agreement to convey the land, was merely a security for the performance of that agreement. Courts of equity have long since overruled the doctrine that a bond for the payment of money, conditioned to be void on the conveyance of land, is to be treated as a mere agreement to pay money. When the penalty appears to be intended merely as a security for the performance of the agreement, the principal object of the parties will be carried out. The agreement between the parties in this case is clearly no alternative agreement. It was an absolute agreement to convey real estate, and may be treated in all respects as such, either in a court of law or equity, without regard to the note.
The defendant, by coming within the Commonwealth, and being personally served with notice here, has submitted himself to the jurisdiction of the court.

Specific performance decreed.